 82DECISIONSOF NATIONALLABOR RELATIONS BOARDindeed, refuse to go to work for Masson immediately upon the Farmers' offer of workwith Massonon July 15.In a sense,then, the offer of the raise was made to causethe employees,to end their refusal towork whichrefusal wasbased -upon theprotestto theRespondent's paying less than thecontractscale.But, the employees couldstill have protestedthis conditionand could still havecollectedtheir backpay, assum-ing the same was due,evenif theyhad goneback to work forMasson.Therefore,I believeit is more consistentwith the situationas it existedat thetimethe variousoffers ofraises were made that the Respondent made these offersfor thepurposeof keeping the employees on the Massonpayroll, which was actuallythe Respond-ent'spayroll.Thus,the offer of the raisein payin returnfor the employees'coming backto work was,I find, merelythe meansby which theRespondent soughtto assure the continuance of its businessactivity.Accordingly,I shall recommendthat that portion of thecomplaintwhichallegesthat the Respondent offered raisesto theemployees to inducethem torefrain fromand abandon their concertedprotected activitybe dismissed.CONCLUSIONS OF LAW1.The Respondent did not violate Section 8(a)(3) of the Act as alleged in thecomplaint.2.The Respondent did not violate Section 8(a) (1) of the Act as alleged in thecomplaint.RECOMMENDED ORDERUpon the basisof the foregoing findings offactand conclusionsof law,and uponthe entirerecord in the case,I recommendthat the complaintbe dismissed in itsentirety.American Metal Products CompanyandInternational Union,United Automobile, Aerospace and Agricultural ImplementWorkers of America,AFL-CIO,and Its Local1198.Case No.26-CA-1653. August 3, 1964DECISION AND ORDEROn May 22, 1964, Trial Examiner Thomas N. Kessel issued hisDecision in the above-entitled proceeding finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesalleged in the complaint and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.The Respondent filed excep-tions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3 ('b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings of the Trial;Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Trial Examiner's Decision andthe exceptions thereto, and hereby adopts the Trial Examiner's find-ings, conclusions, and recommendations.148 NLRB No. 16. AMERICAN METAL PRODUCTS COMPANYORDER83Pursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that the Respondent, Ameri-canMetal Products Company, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed October7, 1963, byInternational Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, AFL-CIO, and itsLocal 1198, herein called the Union,against American Metal Products Company,herein called the Respondent,the General Counsel of the National Labor RelationsBoard, herein called the Board, by the Regional Director for Region 26, issued hiscomplaint dated December 4, 1963, alleging that the Respondent had engaged inand was engaging in unfair labor practices affecting commerce within the meaningof Section 8(a)(5) and(1) and Section 2(6) and (7) of the National Labor Rela-tionsAct.The Respondent'sanswer denies the complaint allegation of statutoryviolation.Copies of the complaint,the charge,and a notice of hearing were dulyserved upon the parties.Pursuant to said notice a hearing washeld before TrialExaminer Thomas N. Kessel at UnionCity,Tennessee, on February24, 1964..Allparties were represented at the hearing by counsel.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence was afforded allparties.After the close of the hearing the General Counsel and the Respondentfiled briefs which have been duly considered.Upon the entire record in the case I make the following:FINDINGS OF FACT1.PERTINENT COMMERCE FACTSThe Respondent is a Michigan corporation which maintains plants in severalStates, including a plant at Union City,Tennessee,where it is engaged in the manu-facture, sale, and distribution of automotive parts.In the year preceding issuanceof the complaint the Respondent manufactured, sold, and shipped from its UnionCity,Tennessee,plant,to points outside the State of Tennessee,finished productsvalued in excess of $50,000.The Respondent concedes and I find from the fore-ging facts that it is an employer engaged in interstate commerce within the mean-ing of the Act and that the purposes of the Act will be effectuated by the Board'sassertion of jurisdiction in this case over its business.If.THE LABOR ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aerospace and Agricultural ImplementWorkers of America, AFL-CIO, and its Local 1198 are labor organizations admittingto membership the Respondent's employees.III.THE UNFAIR LABOR PRACTICESOn August 2, 1963, the Union was issued the Board's certificate as exclusive bar-gaining representative of a unit of the Respondent's hourly rated production andmaintenance employees,with certain exclusions,at the Respondent'sUnion City,Tennessee, plant.The complaint alleges the Respondent's violation of Section8(a) (5) of the Act for failing and refusing to meet and bargain collectively withthe Union pursuant to its request notwithstanding the Union's certification.TheRespondent attacks the validity of the Union's certificate to justify its admitted refusalto comply with the Union'sbargainingrequest.The Board's Decision and Di-rection of Election in Case No. 26-RM-134, reported at 139 NLRB 601, is char-acterized as arbitrary and capricious, particularly with respect to the Board's deter-mination as to the voting eligibility of a certain class of employees whose votes 84DECISIONSOF NATIONALLABOR RELATIONS BOARDwere determinative of the election results enabling the Union to obtain its cer-tificate.The Union's conduct in the election is also challenged as a basis for theRespondent's defense that the certificate was lawfully dishonored.As recited in the aforementioned Decision and Direction of Election, the Unionhad been the certified representative of the Respondent's employees for severalyears before November 14, 1961.On that day the Union struck the Respondent'splant, presumably for economic reasons.'Between the start of the strike andJanuary 26, 1962, the Respondent permanently replaced 320 striking production em-ployees, 10 maintenance employees, and 3 tool-and-die employees out of 388 em-ployees in the bargaining unit.On January 26, 1962, the Union delivered its letterto the Respondent announcing the termination of the strike and stating the un-conditional offer of the strikers to return to work.Following the recall of some of the strikers and the failure of negotiations to pro-duce a contract, the Respondent filed a petition on February 28, 1962, docketedasCase No. 26-RM-134, to test the Union's representative status.A hearingwas held on April 2, 1962.On October 29, 1962, the Board issued its aforemen-tionedDecision and Direction of Election in that case.As noted therein the"significant issue" involved the voting eligibility of striking employees.The Re-spondent had contended that the strikers who had been permanently replacedbetween the November 14, 1961, start of the strike and its January 26, 1962,termination had lost their eligibility to vote because they ceased to be engaged inan economic strike within the intendment of Section 9(c) (3) of the Act? The Boardrejected this contention.It said:In this regard, we note that the parties met in an abortive collective-bargainingsession on February 27, 1961, after which the Employer [the Respondent inthis proceeding] filed the instant petition; that the Union still persists in itsattempt to cause the General Counsel to prosecute the unfair labor practicesalleged in the charges it has filed and appealed; that the Union has continuedto pay strike benefits to those members not rehired after January 26 and hasresumed the payment of such benefits to the striking, tool, die, and maintenanceemployees who were reemployed in their jobs on January 29, and who againrefused to work on and after March 2. Finally, we note that the Union, onand after March 1, has resumed and continued its picketing of the plant. Inthese circumstances, it is evident that the Union has not abandoned its con-tinuing representational interest in the subject bargaining unit and the strikingemployees continued to have a desire to be so represented.Accordingly, wefind that the economic strike which began on November 14, 1961, was notterminated or abandoned on January 26, 1962, but, insofar as the record 'shows,has continued to the present. In view of the foregoing, we find that all re-placed strikers who are not entitled to reinstatement are eligible to vote in theelection directed herein.Pursuant to the Board's direction an election was held-on November 9, 1962.The tally issued by the Regional Director shows that 627 employees cast ballots.Of these 67 were for the Union, 2 against, and 558 were challenged.Thereafter theRespondent filed timely objections to conduct by the Union which assertedlyaffected the results of the election.The Acting Regional Director investigated theobjections and on January 2, 1963, issued his report on objections and challengedballots.The objections pertaining to conduct by the Union were found unsup-ported or not meritorious and it was recommended that they be overruled.As tothe ballots challenged by the Respondent (267 were challenged by the Union, 289by the Respondent, and 2 by both the Union and the Respondent) on the ground'Charges filed by the Union in Cases Nos. 26-CA-1207 and 26-CA-1269 eventuated inthe issuance of a consolidated complaint against. the Respondent alleging violations ofSection 8(a) (3) and (5) of the Act. On October 9, 1963, the Trial Examiner who con-ducted the hearing in these cases issued his Decision, TXD-440-63, finding that theNovember 14, 1961, strike was initially for economic reasons but was converted on andafter January 18, 1962, by the Respondent's conduct into an unfair labor practice strike.The Respondent has filed exceptions to this finding with the Board.. As requested, T havejudicially noticed the Trial Examiner's Decision and have read it, but neither adopt norrely on any of the findings or conclusions therein.2 Section 9(c) (3) provides concerning the holding of representation elections that:Employees engaged in an economic strike who are not entitled to reinstatement shallbe eligible to vote under such regulations as the Board shall find are consistent withthe purposes and provisionsof this Actin any election conducted within twelvemonths after the commencement of the strike. AMERICAN METAL PRODUCTS COMPANY85that they were cast by employees who "were not strikers on the date of the election,"the Acting Regional Director stated in his report:the Board disposed of this same contention in its Decision and Directionof Election, and found the strikers to be economic strikers.Therefore, nomerit is found to this contention of the employer .. . .Accordingly, it was recommended that the Respondent's challenges to these ballotsbe overruled.Thereafter, the parties filed with the Board timely exceptions to theforegoing report.On June 17, 1963, the Board issued its Supplemental Decisionand Direction adopting the findings, conclusions, and recommendations of the Act-ing Regional Director.As directed by the Board, the Regional Director openedand counted challenged ballots including those challenged by the Respondent on theground that they were cast by employees who were not strikers on the date ofthe election.On July 29, 1963, the Regional Director issued a revised tally ofballots showing that 355 ballots had been cast for the Union, 162 against it, and110 ballots remained unopened.A majority of the valid votes having been castin favor of the Union the Regional Director on August 2, 1963, issued the Unionitscertification as exclusive collective-bargaining representative of the appropriateunit of the Respondent's employees.There followed the Union's request to theRespondent to honor the certification and to meet and bargain collectively with theUnion, the Respondent's refusal, and, finally, the charge, complaint, and hearingbefore me with respect to said refusal.Concerning the defense that the Board improperly decided that the replacedstrikers were eligible to vote, the Respondent presented evidence to show that cer-tain critical facts which the Board found existed when the hearing in Case No.26-RM-134 was held on April 2, 1962, did not obtain when it issued its Decisionand Direction of Election in that case on October 29, 1962.The facts relied uponby the Board were related to what was termed in the decision,as "the significantissue" in the case, namely, the status of the replaced strikers as eligible voters in thedirected election.As noted, the Board had declared their eligibility within theintendment of Section 9(c)(3) of the Act because, in the language of that section,it found them "engaged" in the strike against the Respondent which had commencedon November 14, 1961.The Board made this finding despite the Union's notifica-tion to the Respondent on January 26, 1962, that the strike had been terminatedand the striking employees were unconditionally offering to return to work.Theportion of the Board's decision, hereinabove recited, explaining-the conclusion thatthe replaced strikers were eligible to vote- included' as' factors supporting this con-clusion the findings that "the Union has continued to pay strike benefits to thosemembers not rehired after January 26t' and "the Union, on after March 1, has resumedand continues its picketing of the plant."Various stipulations along with other documents received in evidence show inthe aggregate that the Union discontinued payment of strike benefits to all but twostrikers on July 25, 1962, and that the picketing which commenced on November 14,1961, and was maintained until January 26, 1962, was resumed on March 1, 1962,discontinued on April 6, 1962, and not again thereafter resumed.This evidence,argues the Respondent, reveals that the Board was seriously mistaken concerningthe facts on which it relied when it issued its- decision on October 29, 1962.TheRespondent maintains that had the Board been aware of the changed circumstancespertaining to the strikers since the April 2 representation hearing it would not havedecided that they were eligible voters as intended by Section 9(c)(3) of the Act.On November 8, 1962, the day preceding the election, the Respondent sent tele-grams individually to the Board's members requesting reopening of the hearing andrecord in Case No. 26-RM-134 for admission of "substantial and material newevidence.not in existence on date of hearing April 2, 1962."No replies werereceived to these telegrams.The Respondent's exceptions to the Regional Director's report on objections andchallenged ballots plainly reveal that each factual matter and supporting argumentoffered by the Respondent in this proceeding to attack the validity of the Union'scertification, including reference to the November 8 telegrams to Board Membersrequesting reopening of the record and hearing in Case No. 26-RC-134, waspresented to the Board in these exceptions. I find that the Respondent in defend-ing its alleged refusal to bargain is merely attempting to relitigate issues which havealready been considered and passed upon by the Board in its Supplemental Decisionand Direction in Case No. 26-RM-134. It there said:The Board has considered the objections, the challenges, the Regional Direc-tor's report, the exceptions thereto, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of the RegionalDirector. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDAs I may not in this proceeding permit relitigation of matters already litigated be-fore the Board in the representation proceeding which culminated in issuance ofthe certificate attacked by the Respondent, I accord no validity to the Respondent'sdefense.Ifind that the Respondent without legal justification has, since August 9, 1963,refused, as alleged and conceded, to meet and bargain with the Union pursuant toits request as the certified representative of its employees in an appropriate unit.By such refusalthe Respondent has violated Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Respondent engaged in unfair labor practices violative ofSection 8(a)(5) and (1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies of theAct.It has been found that the Respondent has refused and still refuses to bargaincollectively with the Union as the exclusive representative of the employees in theappropriate unit described herein.Itwill therefore be recommended that the Re-spondent bargain collectively, upon request, with the Union as the exclusive repre-sentative of the employees in the appropriate unit and, if an understanding isreached, embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAWI.American Metal Products Company is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Union, United Automobile, Aerospace and Agricultural Imple-ment Workers of America, AFL-CIO, and its Local 1198 are labor organizationswithin the meaning of Section 2 (5) of the Act.3.All hourly rated production and maintenance employees at the Respondent'sUnion City, Tennessee, plant, excluding all management representatives, executiveand supervisory employees, assistant foremen, and any employee who has the rightto hire, promote, discharge, discipline, or otherwise effect changes in the status ofemployees or effectively, recommend the same, all office and clerical employees,professional employees, timekeepers, and plant protection employees, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act.4.On August 2, 1963, and at all times thereafter, the Union was and now is therepresentative of a majority of the Respondent's employees in the appropriate unitdescribed above for the purposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing on and after August 9, 1963, to bargain collectively with theUnion as the exclusive representative of all its employees in the above-describedappropriate unit, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding I recommend that American Metal ProductsCompany, atitsUnionCity,Tennessee,plant,itsofficers, agents, successors, andassigns, shall:1.Cease and desist from refusing to bargain collectively with InternationalUnion,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers ofAmerica, AFL-CIO,and its Local 1198,as the exclusive representative of all its AMERICAN METAL PRODUCTS COMPANY87employees in the appropriate unit with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)On request bargain collectively with international Union, United Automobile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, and itsLocal 1198, as the exclusive representative of the employees in the appropriate unitand embody any understanding reached in a signed contract.(b) Post at its place of business in Union City, Tennessee, copies of the attachednotice marked "Appendix." 3Copies of said notice, to be furnished by the RegionalDirector for Region 26, shall, after being duly signed by an authorized representativeof the Respondent, be posted by it immediately upon receipt thereof and be main-tained by it for a period of 60 consecutive days thereafter in conspicuous placesincluding all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 26, in writing, within 20 days fromthe receipt of this Decision, what steps it has taken to comply therewith.431n the event that this Recommended Order be adopted'bythe Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "a Deci-sion and Order."4 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 26, in writing, within10daysfrom the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended'Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelationsAct, we hereby notify our employees that:WE WILL bargain collectively upon request with International Union, UnitedAutomobile, Aerospace and AgriculturalImplementWorkers of America, AFL-CIO, and its Local 1198, as the exclusive bargaining representative of all ouremployees in the appropriate unit described below with respect to rates ofpay, wages, hours of employment, and other terms and conditions of employ-ment and, if an agreement is reached, embody such understanding in a signedcontract.The appropriate unit is:All hourly rated production and maintenance employees at our UnionCity, Tennessee, plant, excluding all management representatives, execu-tive and supervisory employees, foremen, assistant foremen, and any em-ployee that has the right to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommend thesame, all office and clerical employees, professional employees, time-keepers, and plant protection employees.AMERICAN METAL PRODUCTS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays fromthe date of postingand must notbe altered, defaced, or covered by any othermaterial.Employeesmay communicatedirectly withthe Board's Regional Office,746 Fed-eralOffice Building,167NorthMain Street,Memphis, Tennessee,TelephoneNo. 534-3161,if they have any questions concerning this notice or compliance withitsprovisions.